DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 22, 2021.
Claims 1 – 19 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on July 31, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Objection
Claim 3 is objected to because of the following informalities:
Claim 3 recites an unnecessary comma in the phrase “group consisting of carbene, carbon.”  Examiner recommends amending the claim to “group consisting of carbene carbon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Case law holds that applicant' s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant' s invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP 2164.01.
The test for undue experimentation is based on In re Wands, which include but are not limited to the following criteria: 
(A)    Breadth of the claims: (B)    Nature of the invention:(C)    State of the prior art: (D)    The level of one of ordinary skill: (E)    The level of predictability in the art:(F)    Amount of direction provided: (G)    The existence of working examples: (H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure:.
Claims 1 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some of compounds of Pt(L)n as further defined in present claims 9 and 10, does not reasonably provide enablement for the full scope of the compounds as defined in claim 1 and required by the device of claims 11 and 18.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Formula I as defined in present independent claims 1, 11 and 18 encompasses numerous compounds, with no limit on the overall/complete structure of the compound. While enablement is provided for some L groups within the scope of the claim language, enablement is not provided for the full scope of L groups encompassed by the definition of L for any bidentate, tridentate, tetradentate and hexadentate ligands (Wands Factor A). This definition encompasses any ligand, including those with unusual atoms and those which, given the state of the art, are unreasonable to expect are suitable for use in an OLED such as platinum-based medical compounds (Wands Factors A, B and C). The specification contains one example of synthesis for compound 1. It is the Examiner’s position that this one example of synthesis is insufficient given the scope claims and undue experimentation would be required to arrive at all compounds that are encompassed by the claimed formula (Wands Factors G and H).
Additionally, while the specification appears to be enabling for the majority of the compounds in claims 9 and 10, the specification does not provide enablement for the full scope of the compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Several of the compounds in claims 9 and 10 appear to be missing a bond. These compounds include at least the following compound in claim 9 
    PNG
    media_image1.png
    243
    177
    media_image1.png
    Greyscale
, and compounds 131 – 138 in claim 10. These compounds all appear to contain a benzimidazole group, except the aromatic bond at the carbene carbon is not shown. Therefore, the compounds appear to teach a stable compound where a carbon atom has only three bonds, which is not recognized as a stable configuration for carbon (Wands Factors B, C, and E). As no examples have been provided showing how to synthesize a compound such as that shown above (Wands Factors F and G), the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
All claims which depend on claims 1, 11 and 18 are rejected by virtue of dependency, for at least the same reasons discussed above. 

Claims 1 - 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 11 and 18 requires a neutral compound having the formula Pt(L)n wherein Pt is a Pt(IV) metal, L is a ligand coordinating to Pt, and n is an integer from 1 to 3. While L is required to be a bidentate, tridentate, tetradentate or hexadentate ligand, there is otherwise no limit on the overall/complete structure of the compound. The instant description includes a description of electroluminescent compounds meeting these requirements. The description only provides 208 specific compounds that meet this broad requirement. The specification further provides exceptionally broad guidance on what materials might be useable. The single synthesis example described in the written description do(es) not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).
All claims which depend on claims 1, 11 and 18 are rejected by virtue of dependency, for at least the same reasons discussed above. 
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 refers to claim 3, wherein the neutral coordinating atom is selected from the group consisting of carbene carbon, phosphorous, and nitrogen and each X can be the same or different. Claim 4 attempts to further specify the coordinating atom but removes the alternative requirement, implying that the compound must now contain a neutral carbene carbon, a neutral phosphorous and a neutral nitrogen. As only two neutral coordinating atoms are required for the Pt(IV) compounds, it is unclear how the compounds can meet the requirements of claim 1 when all three atoms are present. 
It is believed that the intention of the claim is not to require all three atoms. Examiner recommends the following claim wording: “The compound of claim 3, wherein when X is a neutral carbene carbon, it is a N-heterocyclic carbene carbon, when X is a neutral phosphorous atom, it is a trisubstituted phosphine, and when X is a neutral nitrogen, it is a sp2 nitrogen atom of a N-heterocyclic ring selected from the group consisting of pyridine, imidazole, pyrazole, and triazole.”
Claim 12 is dependent on claim 11, which discloses an organic light emitting device. Claim 12 provides a list of consumer products for the organic light emitting device of claim 11, but one of the products listed is an organic light emitting device. This renders claim 12 indefinite because it is unclear what the structural difference is (if any) between the organic light emitting device of claim 11 and the organic light emitting device of claim 12.
For examination purposes, the organic light emitting device of claim 12 is interpreted as not requiring any additional structural features to the organic light emitting device of claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 9 and 10 are dependent on claim 3. Claim 3 defines L as being selected from groups of bidentate, tridentate and tetradentate ligands only. However, claims 9 and 10 both disclose Pt compounds with hexadentate ligands (numbered as compound 207 and 208 in claim 10).
Furthermore, Claim 10 teaches some compounds, including at least compound 185 and 186, which appear to be outside the scope of claim 1, as the compounds are not neutral Pt(IV) complexes.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US20090115324A1).
As per claims 1 – 5 and 8 – 10 Hashimoto teaches:
A compound having the formula Pt(L)n wherein Pt is Pt(IV) metal, L is a ligand coordinating to Pt, and n is an integer from 1 to 3, wherein each L can be the same or different and L is selected from the group consisting of bidentate, tridentate, tetradentate, and hexadentate (Hashimoto teaches tetravalent platinum compounds represented by General Formula (1) 
    PNG
    media_image2.png
    115
    131
    media_image2.png
    Greyscale
(Abstract). One specific compound taught by Hashimoto is compound M061 
    PNG
    media_image3.png
    170
    203
    media_image3.png
    Greyscale
([0058]). This reads on the claimed compound wherein n is 3, and each L is a bidentate ligand, so that the compound is selected from PtL1L5L6 of claim 2. As per claim 3, two of the ligands are of the form 
    PNG
    media_image4.png
    79
    90
    media_image4.png
    Greyscale
, and one ligand is of the form 
    PNG
    media_image5.png
    83
    86
    media_image5.png
    Greyscale
 wherein both X are nitrogen and all Y are carbon. The nitrogen is a sp2 nitrogen atom of a N-heterocyclic ring, namely a pyridine as required by claim 4 and the anionic coordinating carbon is an sp2 carbon atom selected from the group consisting of benzene as required by claim 5. The entire compound reads on the structure 
    PNG
    media_image6.png
    160
    123
    media_image6.png
    Greyscale
of claim 8, and 
    PNG
    media_image7.png
    138
    190
    media_image7.png
    Greyscale
of claim 9 where RA, RB, RC, and RD represent no substitutions or hydrogen. Compound M061 is the same compound as claimed Compound 1 
    PNG
    media_image8.png
    158
    137
    media_image8.png
    Greyscale
 in claim 10.)
Wherein the Pt has an octahedral coordination geometry ([0052]: “The coordination of the ligands constituting the complex to the central metal is of a steric octahedral form.”)
Wherein the compound is neutral ([0047 – 0050]: “The platinum complex in accordance with the present invention has the following properties:… (ii) a neutral (non-ionic) organometallic complex having three bidentate ligands.”)
As per claim 6, Hashimoto teaches compound M016, 
    PNG
    media_image9.png
    168
    272
    media_image9.png
    Greyscale
in [0058], wherein the ligand on the right differs from the one above in that the Pt anionic atom is a nitrogen and the coordinating nitrogen is a sp2 nitrogen atom of a N-heterocyclic ring selected from the group consisting of imidazole, as required by the claim.
As per claim 7, Hashimoto teaches compound M015 
    PNG
    media_image10.png
    167
    283
    media_image10.png
    Greyscale
in [0058], wherein the ligand on the right differs from the one above in that the Pt anionic atom is an oxygen and the coordinating oxygen is an ether, as required by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 - 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US20090115324A1), as applied to claims 1 – 10 above.
As per claims 11 and 18, Hashimoto teaches:
An organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode (See Figure 1, as described in [0062].)
Comprising a compound having the formula Pt(L)n wherein Pt is Pt(IV) metal, L is a ligand coordinating to Pt, and n is an integer from 1 to 3, wherein each L can be the same or different and L is selected from the group consisting of bidentate, tridentate, tetradentate, and hexadentate (Hashimoto teaches tetravalent platinum compounds represented by General Formula (1) 
    PNG
    media_image2.png
    115
    131
    media_image2.png
    Greyscale
(Abstract). One specific compound taught by Hashimoto is compound M061 
    PNG
    media_image3.png
    170
    203
    media_image3.png
    Greyscale
([0058]). This reads on the claimed compound wherein n is 3, and each L is a bidentate ligand.)
Wherein the Pt has an octahedral coordination geometry ([0052]: “The coordination of the ligands constituting the complex to the central metal is of a steric octahedral form.”)
Wherein the compound is neutral ([0047 – 0050]: “The platinum complex in accordance with the present invention has the following properties:… (ii) a neutral (non-ionic) organometallic complex having three bidentate ligands.”)
Hashimoto teaches an anode, a cathode, and an organic layer and the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer with the device structure of Hashimoto as Hashimoto demonstrates this device structure was known prior to the effective filing date of the claimed invention.	
The phrase “a consumer product” in claim 18 is a statement of intended use. Hashimoto teaches an OLED ([0062]). OLEDs are known consumer products. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 12, as Hashimoto teaches an organic light emitting device in [0062], it is interpreted as meeting the limitations of claim 12, wherein the OLED is selected from an organic light-emitting device.
As per claim 13, Hashimoto teaches:
Wherein the organic layer is an emissive layer (See Figure 1, as described in [0062]).
The compound is an emissive dopant ([0070 – 0073]: “In another version the light-emitting layer may be configured with both a guest and a host…. The platinum complex in accordance with the present invention may be used as a light emitting material (guest) of the light emitting layer 3.”)
As per claim 15, Hashimoto teaches:
Wherein the organic layer further comprises a host ([0073]: “The platinum complex in accordance with the present invention may be used as a light emitting material (guest) of the light-emitting layer 3. In this version, the compounds represented by the following formulas can be used as the corresponding host.”)
Wherein the host comprises at least one chemical group selected from the group consisting of… carbazole (In [0073], compounds DH-2, DH-3, and DH-8 use carbazoles.)
As per claim 17, Hashimoto teaches:
Wherein the organic layer further comprises a host ([0073]: “The platinum complex in accordance with the present invention may be used as a light emitting material (guest) of the light-emitting layer 3. In this version, the compounds represented by the following formulas can be used as the corresponding host.”)
Wherein the host comprises a metal complex (In [0073], compounds DH-9, DH-10, D-11, and D-12 are all metal complexes.)

Claims 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US20090115324A1) as applied to claims 1 - 13, 15, 17 and 18 above, and further in view of Ma (US20100237334A1).
As per claims 14 and 16, Hashimoto teaches all the limitation of claim 11. Hashimoto teaches that the organic layer of the OLED includes a host ([0073]). Hashimoto does not specifically teach:
Wherein the host comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan
Ma teaches an organic light emitting device with an anode, a cathode, and an organic layer disposed between the anode and cathode, wherein the organic layer comprises a host ([0017, 0024]). Ma further teaches that the host comprises triphenylene containing benzo-fused thiophene compounds (Abstract) and that these host materials may offer electron stabilization which may improve device stability and efficiency with low voltage. One of the specific compounds taught by Ma is compound 1’ 
    PNG
    media_image11.png
    185
    286
    media_image11.png
    Greyscale
. This reads on the formula in claim 14 where there are no further substituents in the host. This is the same compound as claimed in claim 16, 
    PNG
    media_image12.png
    104
    145
    media_image12.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the OLED taught by Hashimoto to contain the host material as taught by Ma. One of ordinary skill would have been motivated to make this modification because Ma teaches that a host material which contains a triphenylene group and a benzofuran group may offer electron stabilization which may improve device stability and efficiency with low voltage ([0034]). Additionally, Ma teaches that these compounds are suitable for host materials in OLED applications. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
As per claim 19, Hashimoto teaches all the limitations of claim 18. Hashimoto does not teach one of the consumer products listed in claim 19.
Ma teaches an organic light emitting device ([0018]). Ma further teaches that the organic light emitting devices may be incorporated into a wide variety of consumer products, such as billboards, personal digital assistants, laptop computers, and digital cameras ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the OLED of Hashimoto in one of the consumer products claimed, as taught by Ma. One of ordinary skill would have been motivated to make this modification because Ma teaches the suitability of OLEDs for these applications and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

	
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Royster (US20170174985), and Li (US20160133861) both teach neutral, octahedrally coordinated Pt(IV) complexes that could have been used in 102 arguments against the current set of claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        

/J.N.C./Examiner, Art Unit 1789